Citation Nr: 0108963	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

Claims of service connection for left knee disability have 
been previously denied.  Most recently, the Board of 
Veterans' Appeals (Board) declined to reopen the claim of 
service connection in June 1997.  This determination is 
final.  See 38 C.F.R. § 20.1100 (2000).  The current appeal 
comes before the Board from a June 1998 rating decision of 
the Nashville, Tennessee Regional Office (RO) which denied 
the veteran's application to reopen.


FINDINGS OF FACT

1.  By a decision entered in June 1990, the Board denied a 
claim of entitlement to service connection for residuals of a 
left knee injury; the Board declined to reopen the claim in 
June 1997.

2.  The evidence received since the Board's June 1997 
decision is not cumulative of the evidence that was 
previously of record; it bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran has disability of the left knee that is 
attributable to an injury incurred during active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a left knee disability.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1100 (2000).

2.  The veteran has a left knee disability that is the result 
of injury incurred in service.  38 U.S.C.A. § 1110 (West 
Supp. 2000); 38 C.F.R. § 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he sustained injury to his left 
knee in service to which currently shown arthritis is 
attributable.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303 (2000).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (2000).

As noted previously, the matter of the veteran's attempt to 
reopen the claim for service connection for left knee 
disability has been the subject of an adverse prior final 
decision.  As a result, service connection for that condition 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  The Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes VA outpatient clinic 
notes dated between September 1997 and February 1998 showing 
that the appellant received treatment for left knee and 
ligament pain.  X-rays revealed degenerative interarticular 
joint disease of the left knee.  The appellant presented 
testimony in support of his claim upon personal hearing on 
appeal in January 2001.  Received at the hearing was a VA 
medical report dated in January 2001 in which circumstances 
of an in-service left knee injury and treatment therefor were 
recited.  The examiner's assessment noted that the veteran 
was status-post internal derangement of the left knee while 
on active duty and that post-traumatic degenerative arthritis 
of the left knee was secondary thereto.  The examiner added 
that it was strongly felt that the current condition was 
related to injury the appellant had suffered while on active 
duty in 1954. 

The Board finds the evidence as set forth above was not 
available for Board review in June 1997, and that it is not 
cumulative or redundant of the evidence then of record.  
Moreover, inasmuch as the evidence tends to relate current 
degenerative changes of the left knee to documented injury in 
service, the Board is satisfied that the evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of his claim.  
In short, it tends to support the veteran's claim in a manner 
not previously shown.  The claim is therefore reopened.  

As for the merits of the underlying service connection claim, 
the Board finds that the opinion of the VA examiner in 
January 2001 is unequivocal in its support of a connection 
between internal derangement of the left knee noted in 
service medical records, and currently shown degenerative 
arthritis in that knee.  It is the province of trained 
health-care providers to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994).  
Therefore, with resolution of doubt in the veteran's favor, 
see 38 C.F.R. § 3.102 (2000), the Board finds that a grant of 
service connection is warranted for left knee disability as a 
residual of injury in service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim.  
This is because the Board is taking action favorable to the 
veteran by reopening and granting the claim.  A grant of the 
benefit sought without referral to the RO for initial 
consideration of the question under the new law poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Service connection for status-post internal derangement of 
the left knee with traumatic arthritis is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



